DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4 and 7-12 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an information recording object comprising a superimposed image including a first ink layer and a second ink layer formed on the first ink layer, wherein the first ink layer is an image of a chromatic color formed using a lustrous material, the second ink layer is a pattern image which is formed using a transparent material and has regularity, the first ink layer includes a shading pattern image from which information is allowed to be obtained by reading a color density difference, and the shading pattern image is an image having a code system different from a code system of the pattern image of the second ink layer, the transparent material is configured so that an amount of reflected light varies depending on a viewing angle, and the superimposed image is formed so that the second ink layer is allowed to be recognized by a specific viewing angle..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,873,604 to Philips discloses a document protection system is disclosed which employs a thermochromic pantograph and a validation mark. Also disclosed is a method to print thermochromic pantographs onto a substrate. A thermochromic pantograph according to the present invention has a latent image which is rendered visible when sufficient heat is applied to the document to activate the reactive properties of the thermochromic ink. The latent image could form a warning message such as "STOP" or "ALERT" which would alert recipients that a counterfeit copy has potentially been created. The thermochromic pantograph may also comprise a camouflage background pattern which conceals the printed ink of the latent image. A validation mark preferably has a latent "validation" image which can be visually identified on an original document, but which cannot be accurately reproduced by conventional copying or scanning means, and thus will not be visible on an unauthorized copy or duplicate. The use of both thermochromic pantograph and validation mark in the present invention provides multiple levels of protection against the unauthorized alteration or counterfeiting of valuable documents. Used in conjunction, these features allow the present invention to provide efficient and effective protection against unauthorized alterations and counterfeits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672